United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fredericksburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2254
Issued: August 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2009 appellant filed a timely appeal of the June 25, 2009 merit decision
of the Office of Workers’ Compensation Programs finding that she did not sustain an injury
while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained back and right leg injuries in
the performance of duty on May 29, 2008, as alleged.
On appeal appellant contends that her injuries were sustained while in the performance of
duty.
FACTUAL HISTORY
On June 2, 2008 appellant, then a 62-year-old rural carrier, filed a traumatic injury claim
alleging that on May 29, 2008 she pulled her back as a result of tripping over a rubber mat. She
experienced pain in her back and right leg. Appellant stopped work on that date. In a June 3,

2008 medical report from Kirstin L. Garcia, a physician’s assistant, stated that appellant
experienced pain with walking and decreased strength in the right toe dorsiflexion. Ms. Garcia
advised that a prior injury sustained by appellant was aggravated by the May 29, 2008 incident.
She further advised that appellant was unable to work for the remainder of the week.
By letter dated June 12, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish her claim. It requested that she submit medical evidence, including
a rationalized medical report from an attending physician which described a history of injury and
provided dates of examination and treatment, findings, test results, a diagnosis together with an
opinion with medical reasons on why the diagnosed condition was caused or aggravated by the
May 29, 2008 incident.
In a June 13, 2008 disability certificate, Dr. Robert G. Squillante, a Board-certified
orthopedic surgeon, advised that appellant was totally disabled through June 14, 2008. In a
June 19, 2008 report, he reviewed a history of her back pain and medical treatment.
Dr. Squillante reported essentially normal findings on physical examination, noting appellant’s
inability to walk on her heels and toes on the right and reduced range of motion of the neck. On
neurological examination he reported a 3/5 right-sided foot drop, a positive straight-leg raise and
decreased sensation in the right L5 distribution. Dr. Squillante diagnosed lumbar stenosis, disc
herniation and spondylolisthesis. He scheduled lumbar decompression and fusion to treat
appellant’s back conditions. In a June 25, 2008 report, Dr. Squillante described her back surgery
on that date. In a July 9, 2008 physical capacity evaluation, he advised that appellant was unable
to work due to postoperative recovery.
A June 19, 2008 report which contained an illegible signature stated that appellant
sustained lumbar herniated nucleus pulposus. Appellant was out of work due to surgery.
Another June 19, 2008 report contained an illegible signature and stated that she had lumbar
stenosis, herniated nucleus pulposus, spondylolisthesis, severe right L5 radiculopathy pain and
right foot drop commencing May 29, 2008. She would be out of work for two to three months
following her June 25, 2008 surgery.
In a June 17, 2008 report, Dr. Dale W. Pcsolyar, a Board-certified neurologist, advised
that electromyogram (EMG)/nerve conduction studies revealed acute right L5 radiculopathy. He
also found severe lumbar stenosis at L4-5 down to seven millimeters based on a magnetic
resonance imaging (MRI) scan.
In a June 6, 2008 report, Heather Brown, a physician’s assistant, listed essentially normal
findings on physical examination, noting that appellant almost stumbled twice secondary to foot
drop and she had moderate palpable tenderness in the lower lumbar region, right side
predominant. Ms. Brown advised that appellant could perform light-duty work.
By decision dated July 18, 2008, the Office denied appellant’s claim. It found that the
medical evidence was insufficient to establish that she sustained a back injury causally related to
the accepted May 29, 2008 employment incident.

2

In an August 26, 2008 letter, appellant requested reconsideration. In a July 9, 2008
report, Ms. Brown advised that x-rays of appellant’s back showed a stable position of hardware
and space. In an August 4, 2008 report, Dr. Pcsolyar reviewed a history of the May 29, 2008
employment incident. He listed his physical examination and EMG/nerve conduction study
findings. Dr. Pcsolyar reiterated his diagnosis of right L5 radiculopathy and severe lumbar
stenosis at L4-5 down to seven millimeters. He opined that the May 29, 2008 employment
incident caused appellant’s radiculopathy. Dr. Pcsolyar stated that, although spinal stenosis was
a congenital condition, the presence of this condition in an individual who subsequently
sustained an injury was known to cause or be associated with nerve root compression, i.e.,
radiculopathy. He concluded that appellant’s June 25, 2008 surgery was causally related to the
May 29, 2008 employment incident.
In an August 20, 2008 report, Dr. Squillante noted appellant’s history of intermittent
lumbar pain. He stated that a November 2007 MRI scan demonstrated chronic lumbar stenosis
and spondylolisthesis. Dr. Squillante advised that, following the May 29, 2008 employment
incident, appellant experienced a dramatic increase in lumbar and right lower extremity pain.
Appellant began to develop a neurologic deficit in her right lower extremity. Dr. Squillante
stated that an MRI scan demonstrated new evidence of disc herniation which caused severe
stenosis that accounted for the new onset foot drop. He opined that appellant sustained a new
disc herniation at L4-5 on May 29, 2008 that required surgery because prior to the incident, she
did not suffer from any neurologic deficit of the lumbar spine or severe changes on MRI scan
testing.
By decision dated November 26, 2008, the Office denied modification of the July 18,
2008 decision. It found that the medical evidence submitted by appellant was insufficient to
establish that she sustained a back injury due to the accepted May 29, 2008 employment
incident.
In a March 18, 2009 letter, appellant requested reconsideration. In treatment notes dated
February 26 to July 15, 1999, Dr. Squillante addressed her right hip, left wrist and lower
extremity and back conditions which developed following her November 23, 1996 employment
injury.1 In a January 16, 2009 report, Dr. Pcsolyar opined that appellant’s lumbar radiculopathy
and resultant surgery were caused by the May 29, 2008 employment incident. He stated that,
although she had cogenital spinal stenosis, without the May 29, 2008 employment incident, she
may have remained asymptomatic for an indefinite period of time.
In a June 25, 2009 decision, the Office denied modification of the November 26, 2008
decision. It found that the evidence submitted was insufficient to establish that appellant
sustained a back injury causally related to the May 29, 2008 employment incident.

1

Prior to the instant claim, appellant filed a claim assigned the Office File No. xxxxxx546 for a back injury she
sustained on November 23, 1996 as a result of a motor vehicle accident. It accepted her claim and paid her wageloss compensation.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act and that the claim
was timely filed within applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged any disability or specific condition for which compensation
is claimed are causally related to the employment injury.3 These are the essential elements of
each and every compensation claim regardless of whether the claim is predicated on a traumatic
injury of an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Office accepted that appellant tripped over a rubber mat on May 29, 2008 while
working as a rural carrier. The Board finds that the medical evidence of record is insufficient to

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra note

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

3.

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Charles E. Evans, 48 ECAB 692 (1997).

4

establish that her back condition was caused or aggravated by the May 29, 2008 employment
incident.
Dr. Squillante provided reports dated June 13 to July 9, 2008 which found that appellant
sustained lumbar stenosis, disc herniation and spondylolisthesis for which she underwent surgery
on June 25, 2008. He advised that she was totally disabled for work from June 13 through 14,
2008 and following her June 25, 2008 surgery. This evidence, however, does not discuss how
the diagnosed conditions were caused or aggravated by the accepted May 29, 2008 employment
incident. Dr. Squillante did not explain how tripping over a rubber mat would cause or
contribute to the diagnosed lumbar stenosis, disc herniation and spondylolisthesis or the need for
surgery. His opinion is insufficient to establish that appellant sustained an employment injury
causally related to the accepted employment incident.10 Dr. Squillante opined in an August 20,
2008 report that appellant’s disc herniation at L4-5 was due to the May 29, 2008 employment
incident because prior to May 29, 2008 she did not have any neurologic deficit involving the
lumbar spine or severe changes on MRI scan testing. He noted that her history of intermittent
chronic lumbar pain and November 2007 MRI scan findings of chronic lumbar stenosis and
spondylolisthesis. This report, however, does not cure the deficiencies in rationale explaining
the mechanism of injury and causal relationship. In light of appellant’s prior history of back
conditions, the need for medical rationale explaining how the employment incident caused or
aggravated her diagnosed condition is important. The Board finds that Dr. Squillante’s opinion
is insufficient to establish appellant’s claim. He did not adequately address her preexisting
condition. Dr. Squillante’s notes addressed the treatment appellant received for her right hip, left
wrist, lower extremity and back conditions from February 26 to July 15, 1999 following her
November 23, 1996 employment injury. This evidence predates the May 29, 2008 employment
incident and is not relevant to whether the accepted employment incident caused or contributed
to appellant’s back condition. The Board finds that Dr. Squillante’s treatment notes are
insufficient to establish appellant’s claim.
Dr. Pcsolyar’s June 17, 2008 report found that appellant sustained acute right L5
radiculopathy and severe lumbar stenosis at L4-5 down to seven millimeters. He did not discuss
how the diagnosed condition was caused or aggravated by the May 29, 2008 employment
incident. Dr. Pcsolyar did not explain how tripping over a rubber mat
caused or contributed to her radiculopathy symptoms or severe lumbar stenosis at L4-5.
The Board finds that his opinion is insufficient to establish appellant’s claim.11 Dr. Pcsolyar
reiterated in reports dated August 4, 2008 and January 16, 2009 that appellant’s right L5
radiculopathy, severe lumbar stenosis and surgery were related to the May 29, 2008 employment
incident. He stated that, although spinal stenosis was a congenital condition, the presence of this
condition in someone who sustained a subsequent injury was known to cause or be associated
with radiculopathy. This opinion on casual relationship does not sufficiently address how
appellant’s preexisting lumbar stenosis was aggravated by the incident at work. Dr. Pcsolyar
failed to provide sufficient medical rationale explaining how or why appellant’s back conditions

10

See Willie M. Miller, 53 ECAB 697 (2002).

11

Id.

5

and resultant surgery were caused or contributed to by the May 29, 2008 employment incident.
The Board finds that his opinion is insufficient to establish appellant’s claim.
The reports from Ms. Garcia and Ms. Brown, physician’s assistants, have no probative
medical value in establishing appellant’s claim. A physician’s assistant is not a physician as
defined under the Act.12 The reports which contain illegible signatures do not constitute
probative medical evidence as they lack any indication they were completed by a physician.13
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a back injury causally related to the accepted May 29, 2008
employment incident. She did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a back injury in
the performance of duty on May 29, 2008, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
12

Roy L. Humphrey, 57 ECAB 238, 242 (2005); 5 U.S.C. § 8101(2).

13

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

6

